ROTH, Circuit Judge,
dissenting.
I respectfully dissent. The ALJ, when confronted with conflicting medical opinions, chose to follow that of Dr. Samuel V. Spagnolo, the physician who, the ALJ found, gave the more thorough and well documented analysis and who had the superior credentials. Dr. Spagnolo determined that the Miner’s heart disease was unrelated to his pneumoconiosis and that pneumoconiosis did not contribute in any *398way to the Miner’s death. When there is a conflict in medical opinions, it is entirely appropriate for the ALJ to choose to follow the opinion of the physician with the more thorough analysis and the superior credentials. See, e.g., Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 441 (4th Cir.1997); Peabody Coal Co. v. Helms, 901 F.2d 571, 573 (7th Cir.1990).
The majority faults Dr. Spagnolo for not considering the reports of the three other physicians who opined that pneumoconiosis did contribute to the Miner’s death. Medical diagnosis and opinions as to medical causation are, however, based on the objective facts, observations, and test results entered in the medical records. A physician is well justified in basing a medical opinion on the objective facts of the medical records and not on an explanation of the deficiencies of the opinions of other, less qualified physicians. Dr. Spagnolo thoroughly reviewed all the pertinent medical records. For that reason, I find no weakness in Dr. Spagnolo’s opinion based on the fact that he does not attempt to explain away the opinions of his less qualified colleagues.